Case 9:20-cv-82041-XXXX Document 1 Entered on FLSD Docket 11/08/2020 Page 1 of 3




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                              CASE NUMBER: ____________________

  MORRIS MARJI,

                 Plaintiff,

  vs.

  INVESTMENTS MANAGEMENT I, LLC
  d/b/a INVESTMENTS LIMITED,

              Defendant.
  ______________________________________/

                                             COMPLAINT

         COMES NOW, Plaintiff, MORRIS MARJI, by and through his undersigned counsel, and

  sues the Defendant, INVESTMENTS MANAGEMENT I, LLC D/B/A INVESTMENTS

  LIMITED, and alleges as follows:

                                         INTRODUCTION

         1.      This is a proceeding for damages to redress the deprivation of rights secured to

  the Plaintiff by the Family and Medical Leave Act, 29 U.S.C. 2601-2654 (“FMLA”), as

  temporarily modified pursuant to the Families First Coronavirus Response Act (“FFCRA”),

  Public Law 116-127.

                                  JURISDICTION AND VENUE

         2.      The Court has jurisdiction over their controversy based upon the FMLA and

  FFCRA, and venue is proper as all acts described herein occurred within this judicial district.

                                              PARTIES

         3.      At all times material hereto, the Plaintiff was/is a citizen of the United States, sui

  juris, and an employee of the Defendant.



                                                   1
Case 9:20-cv-82041-XXXX Document 1 Entered on FLSD Docket 11/08/2020 Page 2 of 3




         4.      At all times material hereto, the Plaintiff was an employee and member of a

  protected class within the meaning of the FMLA as temporarily modified by the FFCRA.

         5.      At all times material hereto, Defendant was a Florida Corporation doing business

  and services in this judicial district, was the former employer of the Plaintiff, and is an employer

  as defined by the FMLA as temporarily modified by the FFCRA.

                                     STATEMENT OF FACTS

         6.      The Plaintiff was hired as a plumber on July 28, 2020.

         7.      Shortly after hiring, Plaintiff received a positive COVID-19 test.

         8.      As part of contract tracing, he was called by the Broward Health Department and

  provided Defendant as his employer.

         9.      That same day, Plaintiff was notified that Defendant received a call from the

  Health Department, and that he was not to return to work until he obtained a negative test.

         10.     Plaintiff took a second test and was told that he would have results in 3 to 5 days.

         11.     However, on August 7, 2020, Plaintiff received a text message that he had been

  terminated.

                                               COUNT I

                                     FFCRA INTERFERENCE

         12.     The Plaintiff incorporates by reference paragraphs 1-11 herein.

         13.     At all times material to this lawsuit, the Plaintiff was entitled to benefits afforded

  under the FMLA as temporarily modified by the FFCRA.

         14.     The Defendant unlawfully interfered with the Plaintiff’s exercise of his FFCRA

  rights by denying him benefits that he was afforded.




                                                    2
Case 9:20-cv-82041-XXXX Document 1 Entered on FLSD Docket 11/08/2020 Page 3 of 3




         15.     As a direct and proximate result of the Defendant’s unlawful treatment, the

  Plaintiff has suffered damages and will continue to suffer irreparable injury and damages in the

  future, under the FMLA as temporarily modified by the FFCRA.

         16.     The Plaintiff is entitled to an award of reasonable attorney's fees, expert fees,

  costs and expenses related to this litigation under the FMLA as temporarily modified by the

  FFCRA.

         WHEREFORE, the Plaintiff, MORRIS MARJI, requests that judgment be entered against

  the Defendant for all damages recoverable under the FMLA as temporarily modified by the

  FFCRA, in addition to all litigation expenses and costs, including attorneys’ fees and any other

  lawful and equitable relief this Court deems to be just and proper.

                                    DEMAND FOR JURY TRIAL
     The Plaintiff demands a jury trial.

         Dated: November 8, 2020.              Respectfully submitted,

                                               Law Offices of Levy & Levy, P.A.
                                               1000 Sawgrass Corporate Parkway, Suite 588
                                               Sunrise, Florida 33323
                                               Telephone: (954) 763-5722
                                               Facsimile: (954) 763-5723
                                               Counsel for Plaintiff


                                               /s/ Chad Levy
                                               CHAD E. LEVY, ESQ.
                                               chad@levylevylaw.com
                                               Secondary: assistant@levylevylaw.com
                                               F.B.N.: 0851701
                                               DAVID M. COZAD, ESQ.
                                               david@levylevylaw.com
                                               F.B.N.: 333920




                                                   3
